    Case 1:17-cv-00251-SPB-RAL Document 271 Filed 12/10/20 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MARK-ALONZO WILLIAMS,                        )
    Plaintiff,                               )
                                             )
              v.                             )       Case No. 1:17-CV-0251
                                             )
                                             )
MICHAEL D. OVERMYER, et al,                  )       RE: Motion for Reconsideration
    Defendants.                              )       ECF No. 238



                                 MEMORANDUM ORDER1

       Pending before this Court is Plaintiff’s motion for reconsideration. ECF No. 238.



                   Defendants’ Motions to Dismiss or for Summary Judgment

       In April 2019, Defendants filed dispositive motions in this case. See ECF No. 159; ECF

No. 164. Judge Lanzillo filed a Report and Recommendation which recommended the granting

of those motions and denying leave to further amend the complaint. See ECF No. 184. Plaintiff

filed Objections thereto. See ECF No. 189. By Memorandum Order filed March 23, 2020, the

undersigned remanded the matter back to Magistrate Judge Lanzillo because of new information

contained in the Objections. The Report and Recommendation was not adopted. See ECF No.

203.

                             Plaintiff’s Motion for Injunctive Relief

       In February 2020, Plaintiff filed a motion for temporary restraining order in which he

requested an order “against Warden Kauffman in order to compel him to carry-out the OPM


1
 This prisoner civil rights complaint was received by the Clerk of Court on September 18, 2017.
This matter was later referred to United States Magistrate Judge Richard A. Lanzillo, for report
and recommendation in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and
Rules 72.1.3 and 72.1.4 of the Local Rules for Magistrate Judges.

                                                 1
  Case 1:17-cv-00251-SPB-RAL Document 271 Filed 12/10/20 Page 2 of 4




authorized/approved transfer referral that will send Plaintiff to another SCI forthwith, and

compel him to transmit the reports and data he suppressing [sic] from the PA Department of

Pardons and Probation.” ECF No. 199. This was at least the fourth motion for preliminary

injunctive relief that Plaintiff filed during the pendency of this action and Warden Kauffman was

not a named defendant in this action.

       At the same time, Plaintiff filed a motion seeking leave to further amend his complaint.

ECF No. 200. Although no amended complaint was attached to the motion, Plaintiff explained

that he sought to allege that SCI Huntingdon officials conspired with SCI Forest officials to

violate his constitutional rights. Plaintiff had previously sought to amend his original complaint

several times. The operative complaint remained the Second Amended Complaint. See ECF No.

61.

       On April 8, 2020, Magistrate Judge Lanzillo issued a Report and Recommendation

recommending that Plaintiff’s motion for temporary restraining order be denied as the request for

injunctive relief was unrelated to the factual allegations of the underlying complaint. See ECF

No. 208. Judge Lanzillo also recommended that a motion for leave to further amend the Second

Amended Complaint be denied because no proposed amended complaint was attached and

because any incidents at SCI Huntingdon had no temporal or substantive connection to the

underlying claims in this action.

       Petitioner filed Objections to the Report and Recommendation. See ECF No. 211.

Plaintiff argued that Judge Lanzillo misunderstood his request for injunctive relief. Plaintiff

claimed that his request for injunctive relief was related to the factual allegations of his

underlying complaint due to a conspiracy between officials at SCI Forest and officials at SCI




                                                  2
  Case 1:17-cv-00251-SPB-RAL Document 271 Filed 12/10/20 Page 3 of 4




Huntingdon. Plaintiff further argued that he should be allowed to amend his complaint to add

unnamed Huntingdon officials.

       In April 2020, after the filing of the Report and Recommendation and Objections thereto,

Defendants requested that this case be temporarily stayed and administratively closed due to the

stay-at-home order issued by Governor Wolf in response to the COVID-19 pandemic. See ECF

No. 217. Judge Lanzillo granted that motion. On July 13, 2020, the case was re-opened and the

stay lifted. See ECF No. 229. After de novo review of the motion for temporary restraining order

and motion to amend, together with the report and recommendation and objections thereto, the

undersigned adopted the Report and Recommendation [ECF No. 208] in its entirety as the

opinion of this Court. See ECF No. 234.



                             The Instant Motion for Reconsideration

       Plaintiff then filed the instant Motion for Reconsideration [ECF No. 238] and a Brief for

a More Definitive Statement [ECF No. 239]. In these filings, Plaintiff requests that the Court

reconsider its order [at ECF No. 234] “finding summary judgment in favor of the Defendants as

the adopted opinion of the Court when that opinion had been overturned prior to the stay being

lifted on 13th July 2020.” ECF No. 238.

       Plaintiff has confused some of his numerous filings in this case. The Order to which

Plaintiff requests reconsideration (at ECF No. 234) addresses 1) Plaintiff’s motion for temporary

restraining order and 2) Plaintiff’s motion to amend. It does not address any motion for summary

judgment or “find summary judgment in favor of the Defendants.” Furthermore, the Court has




                                                3
    Case 1:17-cv-00251-SPB-RAL Document 271 Filed 12/10/20 Page 4 of 4




not found that summary judgment is appropriate in favor of Defendants in any other opinion.

There is nothing for this Court to reconsider.2

       The present procedural posture of this case is as follows: The Second Amended

Complaint [ECF No. 61] remains the operative complaint and the discovery deadline has

recently been extended by Judge Lanzillo. See ECF No. 269. There are no dispositive motions

pending currently.



       The following order is entered:



       AND NOW, this 10th day of December 2020;

       IT IS HEREBY ORDERED that the motion for reconsideration [ECF No. 238] is

DISMISSED.




                                                      /s/ Susan Paradise Baxter
                                                      SUSAN PARADISE BAXTER
                                                      United States District Judge




2
 Motions for reconsideration are “to correct manifest errors of law or fact or to present newly
discovered evidence.” Max’s Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). The
standard for granting such a motion is stringent. Redding v. Estate of Sugarman, 2012 WL
13005594, at *1 n1 (E.D. Pa. 2012). Plaintiff has filed at least six motions styled as motions for
reconsideration throughout the pendency of this matter. See ECF No. 17; 110; 127; 152; 226; and
238.

                                                  4
